EXHIBIT 16.1 [Mendoza Berger & Company, LLP Letterhead] February 10, 2012 U.S. Securities and Exchange Commission Office of the Chief Accountant treet Northeast Washington, DC 20549-2000 Re: Tara Minerals Corp. File No. None Dear Sir or Madam: We have read Item 4.01 of Form 8-K of International Card Establishment, Inc. dated February 10, 2012, for the event that occurred on February 3, 2012, and agree with the statements concerning our firm contained therein. Very truly yours, /s/ Mendoza Berger & Company, LLP Irvine, CA 5500 Trabuco Road, Suite 150 ● Irvine, CA 92620 949.387.9850 ● Fax 949.387.9652
